Citation Nr: 1142522	
Decision Date: 11/17/11    Archive Date: 11/30/11

DOCKET NO.  09-21 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for right ulnar neuropathy post transposition, to include as secondary to service-connected right hand fracture of the fourth and fifth metacarpals.  


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for right hand condition, residual of right fifth metacarpal fracture; bilateral hearing loss; and tinnitus.  The Veteran perfected an appeal in June 2009.  

In a June 2010 rating decision, the RO revised the claim for service connection for a right hand condition, granted service connection for right hand fracture of the fourth and fifth metacarpals, and denied service connection for right ulnar neuropathy post transposition.  As such, the issue of entitlement to service connection for right hand fracture of the fourth and fifth metacarpals is no longer before the Board for appellate review.  The claim for right ulnar neuropathy post transposition, however, remains.  The Board notes that the Veteran has since indicated that he wishes to pursue service connection on a secondary basis as well as on a direct basis.  In light of the foregoing, the claim has been recharacterized as reflected on the title page.  

The RO also granted service connection for tinnitus.  See August 2010 rating decision.  As such, that claim is no longer before the Board for appellate review.  

The Veteran and his wife presented testimony before the undersigned Veterans Law Judge in April 2011, with assistance from A.P., an employee at the RO.  A transcript of the hearing is of record.  

The Veteran has raised several claims for service connection, to include osteoarthritis, Raynaud's disease, and an acquired psychiatric disorder (depression, anxiety and posttraumatic stress disorder).  Receipt of these claims has been acknowledged, but it does not appear that these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action. 

The issue of entitlement to service connection for right ulnar neuropathy post transposition, to include as secondary to service-connected right hand fracture of the fourth and fifth metacarpals, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by finding that bilateral hearing loss is etiologically related to active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496.

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the auditory thresholds for at least three of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for bilateral hearing loss as a result of acoustic trauma during active service.  He asserts that he was on gun fire support firing five inch weapons for hours at a time and days on send without the use of hearing protection.  See e.g., January 2009 notice of disagreement.  At the time of his April 2011 hearing, the Veteran testified that his hearing acuity had gotten progressively worse since his discharge from service.  See transcript.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, any problems with hearing acuity.  At the time of the Veteran's discharge, clinical evaluation of his drums and ears was normal.  The Board notes that no audiometric testing was performed at this time, though spoken voice (SV) test revealed 15/15, presumably bilaterally.  See December 1970 report of medical examination.  The Board also notes that there is no report of medical history of record dated in December 1970.  

The Veteran underwent a VA audio examination in July 2010, at which time his claims folder was reviewed.  The VA examiner indicated that no audiometric threshold testing was found in the file but that whisper test results were available but unreliable as they would not detect unilateral or high frequency hearing losses.  The Veteran reported that his pertinent service history included hazardous noise exposure working in gun fire support and that he was a "projectile leader" who loaded five inch guns prior to firing.  He did not wear ear protection because it was unavailable.  The Veteran also reported a 22 year history of occupational noise exposure working in a steel mill (Bethlehem Steel), where he did have use of ear protection.  He denied recreational noise exposure, recent otologic disease, ear pain, vertigo and history of head injury.  

The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
40
60
70
LEFT
15
30
30
40
45

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 88 percent in the left.  The Veteran was diagnosed with moderate sensorineural hearing loss in the right ear and mild sensorineural hearing loss in the left.  The examiner noted that there was no indication in the claims folder that the Veteran developed a hearing loss while in the Navy and he had a 22 year history of noise exposure at Bethlehem Steel.  Therefore, it was her opinion that his current hearing loss is not caused by or a result of military service.  

The Board notes at this juncture that the VA examiner did find the Veteran's tinnitus to be etiologically related to active service given the Veteran's job while in service (projectile loader), his experience in combat noise, and his report that his tinnitus began in service.  

The Board acknowledges the negative nexus opinion provided by the VA examiner pertaining to the etiology of the Veteran's bilateral hearing loss.  It finds, however, that this opinion should not be afforded any probative weight because the examiner based her opinion, in part, on the absence of hearing loss while in service.  The VA examiner also failed to consider the Veteran's report of continuity of symptomatology following his discharge and his assertion that he wore ear protection while working at Bethlehem Steel after service.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion). 

The Veteran's assertions that he was exposed to acoustic trauma in service and has had a progressive decrease in hearing acuity since then are both competent and credible.  See Layno, 6 Vet. App. at 470 (1994).  Given the foregoing, the Board resolves reasonable doubt in the Veteran's favor by finding that service connection for bilateral hearing loss is warranted as etiologically related to active service.  38 C.F.R. §§ 3.102, 3.303, 3.385. 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As the claim for bilateral hearing loss has been granted, the duty to notify and assist has been met to the extent necessary.  


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

The Board finds that additional development is needed before it can decide the remaining claim.  

As noted above, the Veteran raised the issue of entitlement to service connection for right ulnar neuropathy post transposition as secondary to service-connected right hand fracture of the fourth and fifth metacarpals at the time of his April 2011 hearing.  See transcript.  The Veteran has not been provided with notice concerning what the evidence must show to support a claim for secondary service connection.  This must be accomplished on remand. 

An August 2010 letter from Dr. S.D.M. was submitted in support of the Veteran's claim.  This letter indicates that the in-service fracture of the Veteran's hand required surgical repair and left him with a permanent deformity with progressive atrophy of the muscles of the hand and the development of neuropathy.  No rationale for this opinion was provided.  The Veteran was afforded a VA hand, thumb and fingers examination in November 2008.  The VA examiner determined that ulnar neuropathy post ulnar transposition arose as a result of an injury sustained after time in service, at Bethlehem Steel, a condition for which the Veteran is already considered disabled.  No rationale for this opinion was provided either.  On remand, the RO/AMC should return the claims folder to the VA examiner who performed the November 2008 VA examination for a clarified opinion that also takes into consideration whether service connection is warranted on a secondary basis.  Recent VA treatment records should also be obtained.  

Review of the claims folder reveals that there are several references to the Veteran being on disability.  See August 2008 H&P note (has been on disability since 1982); November 2008 VA examination report (on disability for ulnar neuropathy).  The Board acknowledges that it is unclear whether such disability is from the Social Security Administration (SSA).  On remand, the RO/AMC must determine from the Veteran whether he is in receipt of SSA benefits and, if so, make efforts to obtain any records from the SSA.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (the possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records); see also 38 C.F.R. § 3.159(c)(2) (2011). 

As the claim is being remanded for the foregoing reason, the Board notes that the Veteran submitted a VA Form 21-4142 in March 2011, after his case was certified to the Board.  See VA Form 8.  The RO sent him a letter in April 2011 regarding the fact that a VA Form 21-4142 needed to be filled out for each physician separately and that addresses and the dates of treatment received needed to be provided.  The Board then held a hearing on the Veteran's claims.  As the claims folder was presumably sent from the RO to the Board following the hearing, it is unclear whether the Veteran responded to the RO's request.  Given the fact that one of the physicians has reportedly treated the Veteran for neuropathy since the 1990s, the RO/AMC should make efforts to obtain relevant treatment records from this provider (Dr. R.H.).  Efforts should also be made to obtain the Veteran's complete treatment records from Dr. S.D.M., who reported in the August 2010 letter that he has treated the Veteran since July 1988.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran (1) about the information and evidence not of record that is necessary to substantiate a claim for service connection for right ulnar neuropathy post transposition on a secondary basis (see 38 C.F.R. § 3.310 ); (2) about the information and evidence that VA will seek to provide; and (3) about the information and evidence that he is expected to provide. 

2.  Obtain the Veteran's treatment records from the Lebanon VAMC, dated since November 2009.  

3.  Make arrangements to obtain the Veteran's complete treatment records from Dr. S.D.M. and Dr. R.H. (who is listed on the VA Form 21-4142 received March 2011).  

4.  Seek clarification from the Veteran as to whether he is in receipt of SSA benefits; if he answers in the positive, request all medical and legal documents pertaining to his application(s) for SSA disability benefits.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

5.  When the foregoing development has been completed, return the claims file and a copy of this remand to the VA examiner who conducted the November 2008 hand, thumb and fingers examination.  Based on the review of the examination and claims folder, the examiner should answer the following questions:  

(a)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the right ulnar neuropathy post transposition had its onset during active service or is related to any in-service disease, event, or injury.  

(b)  If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected right hand fracture of the fourth and fifth metacarpals caused his right ulnar neuropathy post transposition. 

(c)  If the answer to (a) and (b) are no, is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected right hand fracture of the fourth and fifth metacarpals aggravated (i.e., caused an increase in severity of) his right ulnar neuropathy post transposition.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of right ulnar neuropathy post transposition (i.e., a baseline) before the onset of the aggravation. 

If the November 2008 VA examiner is not available, or if the requested opinion cannot be given without further examination of the Veteran, a new VA examination should be scheduled.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

7.  Finally, readjudicate the claim, with consideration of whether service connection is warranted on a secondary basis.  If the benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


